DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“…irradiation units…to irradiate a specimen…” in claim 1.
“…light-capturing units configured to…” in claim 1.
“…acquisition units configured to…” in claim 1.
“…placement units configured to…” in claim 1.
“…conveyance unit…” in claim 1.
“…gate control unit configured to.” In claim 15.
“…image acquisition unit configured to…” in claim 16.
“…spectroscopic information acquisition unit configured to…”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
  	Structures for “irradiation units” are found in Applicant’s Specification at [0037] and are identified as objective lens, dichroic mirror, collimator lens, cylindrical lens and a reflection mirror.
	 [0034] teaches that the light-capturing unit 27 includes an irradiation unit 22 and light-capturing member 20. Structure for irradiation unit 22 is stated above and structure for light-capturing member 20 is found at [0040] and are identified as objective lens, dichroic mirror, imaging lens and optical fiber.
	Structures for “acquisition units” are found in Applicant’s Specification at [0052] and are identified as a camera and an image processing unit.
	Structures for “placement units” are found in Applicant’s Specification at [0070] and are identified as a static gap gate.
	Structures for “conveyance unit” are found in Applicant’s Specification at [0029] and are identified as a conveyor belt and sorting device.
	[0114] teaches that the gate control unit can also be referred to as the instruction unit 40. [0057] discloses an identification apparatus 1000 that includes a control unit 400 including the instruction unit 40. Structures for “control unit” are found in Applicant’s Specification at [0057] and are identified as a graphic user interface and display unit.
	Structures for “image acquisition unit” are found in Applicant’s Specification at [0046] and are identified as an imaging lens, long-path filter, spectral element and an image capturing device.
	Structures for “spectroscopic information acquisition unit” are found in Applicant’s Specification at [0048] and is identified as a material database.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8-10, and 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (US 2013/0155402) hereinafter known as Walton, and further in view of Saeedkia (US 2014/0367316).
	With regards to claim 1, Walton discloses an inline spectroscopic reader (Abstract), comprising:
a plurality of irradiation units disposed at different positions ([0044]; Fig. 3; multiple optic heads 104)([0037]; transmission optics 114) in a conveyance width direction to irradiate a specimen with a converging ray in different irradiation conditions [0041], the specimen being conveyed in a predetermined conveyance direction by a conveyance unit [0038];
a plurality of light-capturing units ([0037]; 116 detection optics) configured to capture scattered light from the specimen ([0057]; “…reader capable of measuring inelastically scattered light…”), each of the plurality of light-capturing units corresponding to a different one of the plurality of irradiation units (Fig. 3 shows two optic heads were each utilize their own transmission and detection optics. See also [0037]);
an acquisition unit configured to acquire identification information for identifying a property of the specimen based on the light captured by the light-capturing units (Fig. 3; spectrometer 106). 
Walton teaches that the inline spectroscopic reader is well suited to provide spectroscopic analysis and spectrum based analytical decision making in real time as the target moves along an analysis line [0005]. Further, the reference teaches that tablets/target may have different lateral positions on a conveyor belt [0041].
Walton does not disclose;
a placement unit configured to place the specimen on a position corresponding to any one of the plurality of irradiation units in accordance with a characteristic value of the specimen at an upstream side of the plurality of irradiation units in the conveyance direction.
Saeedkia discloses a terahertz-based material identification system (Abstract)([0063]; Fig. 5 teaches of a  a plurality of terahertz sources 320A, 320B and a plurality of terahertz detectors 330A, 330B) . Saeedkia teaches of an input hopper that supplies a mixture of objects (mixture may include dark-colored plastics and other polymer materials) to the sensor assembly for obtaining object identification based on data collected by the terahertz detector [0078]. The input hopper may supply the objects in a monolayer onto the conveyor, this would allow a more accurate identification of the material passing through the sensor assembly [0079]. Saeedkia further teaches of a vibratory screen that removes small objects, that cannot be readily identified using the terahertz sensor assembly, and a magnetic separator that can remove some metals [0081]. 
In view of Saeedkia, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify/ provide in addition, a input hopper to provide a mixture of specimens/objects to the conveyor, a vibratory screen that removes small objects, and a magnetic separator that can remove some metals. The motivation is to provide specific specimens/objects for sensor analysis and identification and remove unwanted smaller and metallic specimens/objects which could possibly provide inaccurate data.

	With regards to claim 2, Walton, in view of Saeedkia, disclose the identification apparatus according to claim 1, wherein the placement unit is disposed at the upstream side of the plurality of irradiation units in the conveyance direction. (Saeedkia [0078] teaches the input hopper supplies objects to the sensor assembly via conveyor. One with ordinary skill within the art would recognize the hopper as being “upstream” from the sensor assembly.)

	With regards to claim 3, Walton, in view of Saeedkia, disclose the identification apparatus according to claim 1, wherein the conveyance unit includes a conveyance surface for conveying and placing the specimen. (Walton; [0041]; conveyor belt)(Saeedkia; Fig. 4; conveyor 250)

	With regards to claim 4, Walton, in view of Saeedkia, disclose the identification apparatus according to claim 3, wherein the conveyance width direction is parallel to the conveyance surface and perpendicular to the conveyance direction. (Saeedkia; [0080])

	With regards to claim 5, Walton, in view of Saeedkia, disclose the identification apparatus according to claim 1, wherein the plurality of light- capturing units is disposed at different positions in the conveyance width direction, each of the positions corresponding to a different one of the plurality of irradiation units. (see the rejection of claim 1)(Saeedkia; [0063])

	

	With regards to claim 8, Walton, in view of Saeedkia, disclose the identification apparatus according to claim 1, wherein the characteristic value is a mechanical characteristic (Saeedkia; [0081]; small, magnetic) of the specimen.

	With regards to claim 9, Walton, in view of Saeedkia, disclose the identification apparatus according to claim 1, wherein the characteristic value is at least one of a height, a width, and a length. (Saeedkia; [0081]; small size)

	With regards to claim 10, Walton, in view of Saeedkia, disclose the identification apparatus according to claim 1, wherein the irradiation condition includes an irradiation light intensity (Walton; [0053]) and an irradiation period (Saeedkia; [0071]).

	With regards to claim 16, Walton, in view of Saeedkia, disclose the identification apparatus according to claim 1, further comprising an image acquisition unit configured to acquire a spectral image, the image acquisition unit including a spectral element configured to disperse the light captured by the light- capturing unit, and an image capturing device configured to acquire a spectrum image of the light dispersed by the spectral element (Walton; [0057]).

With regards to claim 17, Walton, in view of Saeedkia, disclose the identification apparatus according to claim 16, further comprising a spectroscopic information acquisition unit configured to acquire spectroscopic information based on the spectrum image  (Walton; [0062]; spectrometer) and an information reference unit configured to acquire material information in association with the specimen, based on the spectroscopic information (Walton; [0073]; database structure)( Saeedkia; [0091])[0098])

With regards to claim 18, Walton, in view of Saeedkia, disclose the identification apparatus according to claim 1, wherein the acquisition unit acquires the identification information for identifying the property of the specimen, based on a Raman spectrum included in the scattered light. (Walton; [0081][0087])

With regards to claim 19, Walton, in view of Saeedkia, disclose the identification apparatus according to claim 1, further comprising an image capturing unit configured to capture an image of the specimen. (Saeedkia; [0065]; terahertz camera)

With regards to claim 20, Walton, in view of Saeedkia, disclose the identification apparatus according to claim 19, wherein the acquisition unit identifies the property of the specimen, based on the image of the specimen acquired from the image capturing unit and the Raman spectrum included in the scatter light. (Saeedkia; [0019]) (Walton; [0057])

With regards to claim 21, Walton, in view of Saeedkia, disclose the identification apparatus according to claim 1, further comprising the conveyance unit. (Walton; [0038])

With regards to claim 22, Walton, in view of Saeedkia, disclose the identification apparatus according to claim 1, further comprising an instruction unit configured to output a command for a sorting operation to a sorting device for sorting the specimen, based on the identification information acquired by the acquisition unit. (Saeedkia; [0082])

With regards to claim 23, Walton, in view of Saeedkia, disclose the identification apparatus according to claim 1, further comprising the sorting device. (Saeedkia; [0082]; sorting device 480)

With regards to claim 24, Walton, in view of Saeedkia, disclose the identification apparatus according to claim 1, wherein the identification information includes information for identifying whether the specimen is a target specimen. (Saeedkia; [0025][0046])

Allowable Subject Matter
Claim 6-7, 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 is objected to due to dependency on claim 6.
Claims 12 is objected to due to dependency on claim 11.
Claims 15 is objected to due to dependency on claim 14.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 6, the prior art of record fails to disclose or reasonably suggest, the identification apparatus according to claim 1 wherein the conveyance unit includes a plurality of conveyance paths each corresponding to a different one of the plurality of irradiation units in the conveyance width direction.
With regards to claim 11, the prior art of record fails to disclose or reasonably suggest, disclose the identification apparatus according to claim 1, wherein the characteristic value includes a height of the specimen, and the irradiation condition includes a height of a focal plane of the converging ray.
With regards to claim 13, the prior art of record fails to disclose or reasonably suggest, the identification apparatus according to claim 3, wherein the placement unit includes a static gap gate including a portion where a height condition from the conveyance surface for allowing the specimen to pass is different in the conveyance width direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharma et al. (US 2011/0055071)
Chen et al. (US 2013/0249943)
Trischan et al. (US 5,141,110)
Zoidis (US 6,563,119)
Gornushkin et al. (US 2005/0002029)
Krieg et al. (US 6,509,537)
Koizumi (US 2016/0109360)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884